DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Claims 1-7 were originally filled on November 19, 2019 and claimed priority on JP2018-234270, which was filled on December 14, 2018. 
Information Disclosure Statement
The Information Disclosure Statement filed on 
November 19, 2019
April 30, 2021
have been considered. An initialed copy of each Form 1449 is enclosed herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“setting circuitry that sets” in claim 1
“acquiring circuitry that acquires” in claim 1
“adjusting circuitry that adjusts” in claim 1
“correcting circuitry that corrects” in claim 1
“excluding circuitry that excludes” in claim 5
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 
Based on Paragraph 0054 and Figure 4 in applicant’s disclosure, the circuitry is interpreted as functional units/programs within the calibration apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kagawa (US 20120239194 A1) in view of Katsiaris et al (US 20200039075 A1) (Hereinafter referred to as Kagawa and Katsiaris respectively)

Regarding Claim 1, Kagawa discloses a calibration apparatus of a robot (See at least Kagawa Paragraphs 0012-0013, the robot is calibrated to improve the absolute position accuracy) that includes an arm (See at least Kagawa Paragraph 0068), a joint attached to the arm (See at least Kagawa Paragraph 0068), a motor provided to the joint (See at least Kagawa Paragraph 0070 and Figure 2 “15”), and a gear speed reducer provided between the motor and the joint (See at least Kagawa Paragraph 0070 and Figure 2 “16”), the calibration apparatus comprising: 
setting circuitry that sets a destination position of an end of the arm in a predetermined three-dimensional space (See at least Kagawa Paragraphs 0091-0093, the teaching pendant, which is ; 
acquiring circuitry that acquires an angle of the joint when the end of the arm is moved to the destination position (See at least Kagawa Paragraph 0106, the teaching pendant reads off the angles of the joints of the arm when the arm is moved to the selected positions); 
adjusting circuitry that adjusts the angle acquired by the acquiring circuitry in accordance with a rotational angle transmission error in gears of the gear speed reducer (See at least Kagawa Paragraph 0107, the angle is adjusted based on the deflection so there is no deflection; See at least Kagawa Paragraph 0105, the deflection is due to the transmission torque from the motor through the gear reducing device); and 
correcting circuitry that corrects a Denavit-Hartenberg (DH) parameter of the robot (See at least Kagawa Paragraphs 0108-0109)…
Even though Kagawa teaches adjusting an angle so there is no deflection/error and correcting the DH parameters, Kagawa fails to explicitly disclose correcting the DH parameters… by using the angle adjusted by the adjusting circuitry.
However, Katsiaris teaches using the measured joint angles at each position and the absolute position and orientation to identify the calibrated DH parameters (See at least Katsiaris Paragraphs 0056-0060, the DH parameters can be estimated based on the reformulation of the optimization problem, which takes into account the measured joint angles, which are interpreted as the adjusted angles since they are accurate, and the positon and orientation of the robot). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Kagawa with Katsiaris to calibrate the DH parameters using the adjusted angle. Since the adjusted angles are accurate with respect to the location of the robot as stated in Paragraph 0107 of Kagawa, and the DH parameters can be determined based on the measured joint 

Regarding Claim 2, Kagawa discloses the adjusting circuitry adjusts the angle in accordance with rotational angle transmission error when a rotational angle of the motor is determined to be a predetermined angle (See at least Kagawa Paragraph 0106-0107, the arms are rotated to optionally selectable positions and any deflection between the target position and actual position is removed; See at least Kagawa Paragraphs 0099-0100, the positions are determined as target positions and a predetermined line extends through the target positions to which the arm is rotated).

Regarding Claim 3, Kagawa discloses the predetermined angle is a multiple of 180 degrees (See at least Kagawa Paragraphs 0068 and 0095, the shoulder, which is part of the robot arm, is rotated preferably at least 180 degrees).

Regarding Claim 4, Kagawa fails to disclose a number of destination positions is determined in accordance with a number of equations to be used to correct the DH parameter.
However, Katsiaris discloses that the number of equations and positions are interrelated (See at least Katsiaris Paragraphs 0057, in the minimization equation, the number of measurements in different positions is the variable n, so the number of equations and positions increase proportionally). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Kagawa with Katsiaris to determine the number of positons based on the number of equations. The equations take into account the different number of positions that robot moves to (See at least Katsiaris Paragraph 0057). Since the number of positions is the variable n, the 

Regarding Claim 7, Kagawa discloses a calibration method of a robot (See at least Kagawa Paragraphs 0012-0013, the robot is calibrated to improve the absolute position accuracy) that includes an arm (See at least Kagawa Paragraph 0068), a joint attached to the arm (See at least Kagawa Paragraph 0068), a motor provided to the joint (See at least Kagawa Paragraph 0070 and Figure 2 “15”), and a gear speed reducer provided between the motor and the joint (See at least Kagawa Paragraph 0070 and Figure 2 “16”), the method comprising: 
setting a destination position of an end of the arm in a predetermined three-dimensional space (See at least Kagawa Paragraphs 0091-0093, the teaching pendant appoints the position and posture for the arm in a three dimensional reference coordinate system); 
acquiring an angle of the joint when the end of the arm is moved to the destination position (See at least Kagawa Paragraph 0106, the teaching pendant reads off the angles of the joints of the arm when the arm is moved to the selected positions); 
adjusting the angle acquired by the acquiring circuitry in accordance with a rotational angle transmission error in gears of the gear speed reducer (See at least Kagawa Paragraph 0107, the angle is adjusted based on the deflection so there is no deflection; See at least Kagawa Paragraph 0105, the deflection is due to the transmission torque from the motor through the gear reducing device); and 
correcting a Denavit-Hartenberg (DH) parameter of the robot (See at least Kagawa Paragraphs 0108-0109)…
 by using the angle adjusted by the adjusting circuitry.
However, Katsiaris teaches using the measured joint angles at each position and the absolute position and orientation to identify the calibrated DH parameters (See at least Katsiaris Paragraphs 0056-0060, the DH parameters can be estimated based on the reformulation of the optimization problem, which takes into account the measured joint angles, which are interpreted as the adjusted angles since they are accurate, and the positon and orientation of the robot). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Kagawa with Katsiaris to calibrate the DH parameters using the adjusted angle. Since the adjusted angles are accurate with respect to the location of the robot as stated in Paragraph 0107 of Kagawa, and the DH parameters can be determined based on the measured joint angles with respect to the positon and orientation of the robot (See at least Katsiaris Paragraph 0057 and 0060), one would be motivated to use the variables in combination to calibrate the DH parameters in order to increase the accuracy of the movement of the robot (See at least Katsiaris Paragraph 0067). 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kagawa in view of Katsiaris and in further view of Hazan et al (US 20160085887 A1) (Hereinafter referred to as Hazan)

Regarding Claim 5, modified Kagawa fails to disclose excluding circuitry that excludes, from destination positions set by the setting circuitry, an unreachable destination position that the end of the arm fails to reach.
However, Hazan teaches this limitation (See at least Hazan Paragraph 0043 and Claim 2, orientations that the arm cannot reach are removed). 


Regarding Claim 6, Kagawa discloses after the unreachable destination position is removed, the number of destination positions is 50 or more (See at least Kagawa Paragraph 0100 and Figure 12, the small white circles are the destination positions and there is well over 50 positions so removing some unreachable positions would not bring the destination positions below 50).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koike (US 20190386590 A1) teaches adjusting angles between shafts 
Fujita et al (US 20190255708 A1) teaches correcting DH parameters of a robot
Huang et al (US 20190099887 A1) teaches calibrating a tool center of a robot
Kawase et al (US 20190022866 A1) teaches correcting an eccentricity error in a robot system by moving the robot to known positions
Wang et al (US 20180200886 A1) teaches determining the accuracy of a robot by moving the robot to positions
Liu et al (US 20180089831 A1) teaches calibrating DH parameters of a robot
Yokoi (US 20160263747 A1) teaches calibrating a robot using joint angles

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875.  The examiner can normally be reached on Monday-Thursday: 8 am-4 pm est, Every Other Friday- 8 am-4 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.S./Examiner, Art Unit 3666                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666